ON MOTION FOR REHEARING

PER CURIAM.
We grant the appellant’s motion for rehearing, withdraw our opinion filed April 17, 1998, and issue this opinion in its place.
The trial court determined that A.L.B. had committed the delinquent act of battery1 and sentenced A.L.B. to an indeterminate term of community control. On appeal, A.L.B. argues the term of community control may not exceed one year because battery is a first-degree misdemeanor. We agree. See T.G. v. State, 677 So.2d 957 (Fla. 2d DCA 1996). Accordingly, we reverse the appellant’s sentence and remand for resentencing.
REVERSED and REMANDED.
DAUKSCH, W. SHARP and ANTOON, JJ., concur.

. § 784.03, Fla. Stat. (1995).